DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The clarifying claim amendments made in the instant Response to Office Action of 12/6/2021 further explicate technical aspects of virtual viewpoint modification, and are considered by the Examiner to be constructive clarifications indicating an earnest effort to move the instant application forward in prosecution.
That is the claims now better capture features exemplified by Figures 7B and 10 at the point of virtual camera position adjustment between 702 and 703, such that when the virtual camera is too close to subject/object in foreground at 702, the system automatically adjusts the virtual camera to 703. For example, when the virtual camera is too close to a subject to provide proper resolution or subject sizing for user viewing, the virtual camera position backs off or de-focus occurs automatically. Thereby effecting automated de-focus/de-zoom of a virtual camera. 
At page 10 of the instant Response, Applicant’s Representative contends that Matsunobu fails short of the recited automated de-focus/de-zoom of a virtual camera. 
This deficiency of Matsunobu is/was concurred by the Examiner, and the automated panning of Hoffman was cited for this feature, paired with the trigger of Matsunobu.

Nonetheless, Hoffman was cited for these features; at page 10 of the instant Response, Applicant’’s Representative further contends that Sugio and Hoffman fail to teach virtual camera position adjustment features as recited, but it is noted that the assertion thereof was baldly conclusive, and no technical reasoning rebutting the application of Hoffman was provided.
The arguments regarding Hoffman are thus unpersuasive: Hoffman is explicitly directed to automated panning and digital zoom. Cited paragraphs 0076-0078 expressly teach adjusting zoom in regard to a ROI in the image, thereby capturing a desired area.
Thus applied to the trigger of Matsunobu, Hoffman teaches virtual camera position adjustment features as recited. That is to say, automated panning or zoom cannot be patentable over the disclosure of the same by the specification of Hoffman. Consequently, the rejections based on Matsunobu and Hoffman are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu (US 2019/0364265) in view of Hoffman (US 2009/0245600).

Regarding claim 1, Matsunobu discloses An information processing apparatus (shown figure 4, at least at 200 for processing information from multiple cameras) comprising: one or more processors functioning by executing instructions stored in one or more memories to: (paragraphs 0262-0265 describe processor memory with software in memory for processor execution) generate a virtual viewpoint image based on a plurality of captured images obtained by capturing images of an imaging area in different directions by a plurality of imaging apparatuses; (paragraphs 0049/0050 virtual view generated from images captured by multiple real cameras at different views-shown figure 17A) obtain a plurality of virtual viewpoint parameters that includes parameters ... of view at the virtual viewpoint, (paragraph 0065, shown figure 1, tracking of virtual viewpoint performed) wherein the plurality of virtual viewpoint parameters obtained represents a transition path of ... the virtual viewpoint; (paragraph 0116 camera parameters of virtual camera used to effect tracking of virtual camera path) specify one or more virtual viewpoint parameters among the plurality of virtual viewpoint parameters obtained; (at least paragraph 0214 renderer is interpreted as same and renders the obtained free-viewpoint video as specified by obtaining unit; that is to say, the renderer specifies the rendered image per the viewpoint parameters and specifies the same in rendition, see also paragraph 0116, and paragraph 0036 generally) wherein the one or more virtual viewpoint parameter(s) ... of view at the virtual viewpoint are modified based on ... the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified. (paragraph 0119 when image is too large in immediate focus, super-resolution processing is trigger to overcome, for example, image granularity)
	While Matsunobu discloses that multiple free viewpoints are obtained over time and tracked, (paragraph 0065 views tracked, paragraph 0213 user specified views will be obtained over time, shown figure 5, S104 free viewpoints repeatedly generated) in the particular context of a virtual viewpoint, Matsunobu may be considered to fall short of disclosing the virtual viewpoint parameters correspond to/indicate at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint in the context of the claim as a whole.
	However, in the context of physical cameras, Matsunobu teaches that camera parameters include position and orientation of the camera, (paragraph 0061) thereby when applied to the virtual camera teaching the virtual viewpoint parameters correspond to/indicate at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that camera parameters in the context of tracking include position and angle, because it is well known to those of skill in the art that position and angle are key tracking camera parameters including virtual cameras. 
	Matsunobu further fails to disclose determine a size of a foreground region that corresponds to a predetermined object in the imaging area and is included in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified; and modify the transition path... based on the size of the foreground image determined, instead teaching triggering super-resolution processing to overcome the degradation of the too-close view of subject/object. (paragraphs 0119 and 0120 when zoom magnification greater than threshold, modification of parameters occurs, namely super-resolution triggered)
However, as discussed above, adjusting zoom/focus is well-known in the art of imaging, and mere automation of known aspects is obvious; nonetheless, Hoffman teaches a digital zoom, namely a virtual position change, in or out to correctly match field of view of subject/object to video tile/frame resolution, when it is determined that field of view and image resolution mismatch, thereby when applied to the threshold of Matsunobu teaching determine a size of a foreground region that corresponds to a predetermined object in the imaging area and is included in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified; and modify the transition path... based on the size of the foreground image determined. (paragraphs 0077-0079) Further paragraph 0079 makes clear this may include angle. 
It would have been obvious to one of skill in the art before the effective filing date of the instant application to apply the teaching of Hoffman to Matsunobu because Hoffman teaches automatic panning (angle) or digital zoom (position) provide smooth image transition, (paragraph 0041) and further, focus and zoom are well known to be adjusted by those of skill in the art to provide for correct imaging. 
Independent claims 17 and 18 are method and computer program claims, respectively, reciting features similar to claim 1, and are therefore also rendered obvious by Matsunobu in view of Hoffman for reasons similar to those set forth above with regard to claim 1. 
Regarding claim 2, Matsunobu discloses wherein the information for determining the size of the foreground region includes information indicating a positional relationship between the predetermined object and the virtual viewpoint indicated by the one or more virtual viewpoint parameter set specified. (paragraphs 0135, 0214, 0232; shown figure 1, user positions virtual camera relative to a subject-the foreground-and the position information of the camera determines a positional relationship between the twain-see figure 2)
Regarding claim 3, Matsunobu discloses wherein the information for determining the size of the foreground region includes a virtual viewpoint parameter corresponding to the angle of view at the virtual viewpoint indicated by the plurality of virtual viewpoint parameters obtained. (again, figure 1, paragraph 0135, position and orientation of the virtual viewpoint relative to the subject provides an angle thereto, and per paragraph 0066 tracking compiles the plurality of viewpoint parameters)
Regarding claim 4, Matsunobu discloses wherein the information for determining the size of the foreground region includes information indicating an area of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter specified. (paragraphs 0135, 0213, 0232 area of subject at arbitrary position set by user may be provided for super-resolution processing or other, and the arbitrary viewpoint position has positional information as well corresponding to the same) 
Regarding claim 5, Matsunobu discloses display the virtual viewpoint image (paragraphs 0213 video generating apparatus generates images for display on a display) generated based on the plurality of virtual viewpoint parameters obtained following the transition path. (paragraph 0135 in conjunction with 0214 position and orientation of virtual camera used to generate virtual viewpoint image, also per paragraph 0066 tracking compiles the plurality of viewpoint parameters)
Regarding claim 6, Matsunobu discloses wherein a user operation for specifying the one or more virtual viewpoint parameters is performed while the virtual viewpoint image corresponding to the virtual viewpoint parameters obtained is displayed. (paragraph 0214 virtual image of virtual camera displayed; paragraph 0213, set arbitrarily by user, thus teaching dynamic change over time, see figure 1)
Regarding claim 8, Matsunobu discloses wherein the virtual viewpoint parameter based on a user operation is obtained. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time)
Regarding claim 11, Matsunobu discloses the one or more the virtual viewpoint parameter(s) corresponding to at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint so that the size of the foreground region in the virtual viewpoint image based on the one or more virtual viewpoint parameter(s) specified is modified. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, and will invariably vary the relative size of the foreground region in the image; per paragraphs 0049 in conjunction with 0070 this includes angles/position-shown figure 1 with virtual camera movement)
Regarding claim 13, Matsunobu discloses wherein the user operation includes instruction to modify the virtual viewpoint parameter(s) corresponding to at least one of the position of the virtual viewpoint and the anqle of view at the virtual viewpoint to make the size of the foreground region in the virtual viewpoint image based on the one or more virtual viewpoint parameter(s) specified is smaller or greater. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, and will invariably vary the relative size of the foreground region in the image; per paragraphs 0049 in conjunction with 0070 this includes angles/position-shown figure 1 with virtual camera movement)
Regarding claim 14, Matsunobu discloses in a case where the size of the foreground region based on the information for determining the size of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameters specified is greater than a predetermined threshold, (paragraph 0119, when magnification exceeds threshold, and this includes subject per paragraph 0232) modify the virtual viewpoint parameter(s). (paragraphs 0119/0120 breaching resolution threshold results in viewpoint parameter changing to super-resolution-discussed in Response section)
As above per claim 1, Matsunobu is deemed to fail to identically disclose the clarified (by amendment) claim features of (responsive to breaching the resolution threshold) modify the virtual viewpoint parameter(s)  corresponding to at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint to make the foreground region smaller, and in a case where the size of the foreground region based on the information for determining the size of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified is smaller than the predetermined threshold, modify the virtual viewpoint parameter(s) corresponding to at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint to make the foreground region greater.
However, as discussed above with regard to claim 1, Matsunobu teaches at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint, and Hoffman further teaches (responsive to the resolution threshold) modify the virtual viewpoint parameter(s)  corresponding to at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint to make the foreground region smaller, and in a case where the size of the foreground region based on the information for determining the size of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified is smaller than the predetermined threshold, modify the virtual viewpoint parameter(s) corresponding to at least one of the position of the virtual viewpoint and the angle of view at the virtual viewpoint to make the foreground region greater. (paragraphs 0077-0079, digital zoom, namely a virtual position change, in or out to correctly match field of view of subject/object to video tile/frame resolution, when it is determined that field of view and image resolution mismatch)
Same rationale for combining and motivation apply as for claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Hoffman, in yet further view of Sugio (US 2019/0311526).

Regarding claim 7, Matsunobu fails to disclose the recited; however, in the same field of virtual viewpoints, by the same Assignee, Sugio teaches display a numerical value or values indicating the one or more virtual viewpoint parameter(s) specified (AS in Matsunoba, Sugio defines a parameter as a camera orientation per paragraph 0102, paragraph 0165 teaches to output the camera parameter to a user on a display, and orientation and other camera parameters are generally indicated as a relative numerical value in a coordinate system; further per figure 14, viewpoints are numbered) included in the plurality of virtual viewpoint parameters obtained following the transition path. (paragraphs 0097 and 0157 plurality of virtual viewpoint parameters obtained) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sugio to Matsunobu because it is well known to output camera parameters (such as zoom/focus)to a user so that the user may know the camera acquisition parameters for photographing. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Hoffman, in yet further view of Ootsuki (US 2018/0092705).

Regarding claim 15, per above, Matsunobu discloses virtual viewpoint aspects.  However, Matsunobu fails to disclose cancel modification made to the ... viewpoint parameter(s) following the transition path. First, a cancellation unit as recited here is merely restoration, replication or return to previous viewpoint. 
However, Ootsuki explicitly teaches to save viewpoint parameters for subsequent replication, that is restoration, called cancellation in the instant claims. As such Ootsuki teaches cancel modification made to the ... viewpoint parameter(s) following the transition path. (paragraphs 0110-0112, shown figures 8 and 9) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the position restoration teaching of Ootsuki to the virtual viewpoint system of Matsunoba because Ootsuki teaches to save viewpoints to reduce the burden of the user. (paragraphs 0128 and especially 0129)
Regarding claim 16, Matsunobu discloses virtual viewpoint aspects; (throughout) however, Matsunobu fails to disclose whether to cancel the modification based on the ... viewpoint image corresponding to the ... viewpoint parameter(s) specified is determined.
However, Ootsuki explicitly teaches viewpoint parameters of a viewpoint at paragraph 0111, as well as the basic premise of restoring viewpoint, per claim 15 above, and thus teaches whether to cancel the modification based on the ... viewpoint image corresponding to the ... viewpoint parameter(s) specified is determined. (paragraphs 0110-0112, shown figures 8 and 9) 
Reason to combine same as claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ito (US 2020/0259995) discloses user viewpoint focus aspects.
Koch (US 2015/0294492), while not directly on point, this reference is to be considered by Applicant when amending the claims for clarification in the future regarding developing the depot of virtual viewpoint parameters.
Handa (US 2019/0356906) is to be considered for automated viewpoint adjustment.
Sheng (US 2020/0288112) under concurrent examination by the Examiner implicates free viewpoint systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485   

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
February 25, 2022